Citation Nr: 1027041	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), which is currently assigned staged 
ratings of 30 percent prior to September 20, 2007 and 70 percent 
from that date.

2.  Entitlement to an effective date earlier than September 20, 
2007 for the assignment of a 70 percent rating for PTSD.

3.  Entitlement to an effective date prior to September 20, 2007, 
for individual unemployability (TDIU).

4.  Entitlement to an effective date prior to September 20, 2007, 
for eligibility for Dependents' Educational Assistance (DEA), 
pursuant to Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to February 
1970.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2006, the RO granted 
service connection for PTSD assigning a 30 percent rating, 
effective April 14, 2006.  A notice of disagreement was filed in 
October 2006, a statement of the case was issued in December 
2006, and a substantive appeal was received in December 2006.  
The TDIU and DEA matters come to the Board on appeal from a 
November 2007 rating decision of a VA RO.  A notice of 
disagreement was filed in January 2008, a statement of the case 
was issued in March 2008, and a substantive appeal was received 
in April 2008.  

The Veteran testified at a hearing before the Board in April 
2010.  At that time, the Veteran submitted additional evidence 
that had not been considered by the RO.  A remand, pursuant to 
38 C.F.R. § 20.1304 is not necessary, however, as the Veteran 
waived RO jurisdiction of the evidence.




FINDINGS OF FACT

1.  Prior to March 8, 2007, the Veteran's PTSD is manifested by 
some occupational impairment and significant social impairment 
due to such symptoms as sleep impairment, impaired social 
functioning in that he was divorced five times and did not have 
close relationships with family or friends, suicidal ideation, 
and depression, with GAF scores ranging from 65 to 90.  

2.  Effective March 8, 2007 to September 20, 2007, the Veteran's 
PTSD is manifested by severe occupational and social impairment 
due to symptoms such as restricted affect, occasional depressed 
mood, suicidal ideation, sleep impairment, some memory loss, 
ritualistic behavior, continued impaired social functioning, 
intermittent reports of hallucinations, and a GAF score of 55; 
the evidence also shows that on March 8, 2007, the Veteran 
resigned from his job as a police officer due to his symptoms of 
anger, resentment, conflicts with authority, and depression.    

3.  From September 20, 2007, the Veteran's PTSD is manifested by 
continued findings of severe occupational and social impairment 
with GAF scores of 45 and 50.   

4.  The evidence shows that the Veteran met the schedular 
criteria for a TDIU and became unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, effective March 8, 2007; this is the date the 
Veteran sought, so this claim is considered granted in full.  

5.  The evidence shows that the Veteran became eligible for DEA, 
effective March 8, 2007.  


CONCLUSIONS OF LAW

1.  Effective prior to March 8, 2007, a rating for PTSD in excess 
of 30 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2009). 

2.  Effective March 8, 2007, a rating for PTSD of 70 percent, but 
no higher, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

3.  The criteria for an effective date of March 8, 2007 for the 
award of TDIU have been met, which is considered a total grant of 
the benefits sought on appeal.  38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2009).  

3.  The criteria for an effective date of March 8, 2007, but no 
earlier, for eligibility for DEA under 38 U.S.C. Chapter 35 have 
been met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.807, 4.15, 21.3021 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in June 2006 with regard to the 
initial service connection claim for PTSD and in May 2008 with 
regard to the claim for earlier effective dates for TDIU, DEA, 
and the 70 percent rating for PTSD.  The June 2006 letter also 
provided the appellant with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the earlier effective date claims, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the notice was 
provided to the Veteran after the initial adjudication of the 
effective date issues, the Veteran has not been prejudiced 
thereby.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.

The Veteran's higher initial rating claim is a "downstream" 
element of the RO's grant of service connection for PTSD in the 
currently appealed rating decision issued in August 2006.  For 
such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted above, in June 2006, 
VA notified the Veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's post-service VA 
medical records are on file, as are multiple VA examination 
reports addressing the severity of his PTSD and his employability 
status.  There is no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the Veteran have been 
fulfilled with respect to the issues on appeal.


PTSD

Legal Criteria

An August 2006 rating decision granted service connection for 
PTSD and assigned a 30 percent disability rating effective April 
14, 2006 under Diagnostic Code 9411.  The Veteran appealed this 
action.  A November 2007 rating decision subsequently assigned a 
70 percent disability rating effective September 20, 2007 under 
Diagnostic Code 9411.  The Veteran contends that the 70 percent 
rating should be assigned effective the date of his original 
claim in April 2006, as the severity of his PTSD has remained 
relatively unchanged since then.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Specifically with regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after that 
date; otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment of a 
disability evaluation following an award of service connection, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007).  In claims for increased ratings, "staged" 
ratings may be warranted if the claim involves the initial rating 
assigned with a grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection, and 
"staged" ratings are for consideration and have been assigned 
by the RO.  

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships. 

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.   A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  A GAF score of 51-60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 61-70 indicates some mild symptoms 
(e.g., depressed mood and insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A GAF 
score of 71-80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  A 
GAF score of 81-90 indicates absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than everyday 
problems or concerns (e.g., an occasional argument with family 
members). 

Factual Background & Analysis

Prior to September 20, 2007

The Veteran filed a service connection claim for PTSD that was 
received by the RO on April 14, 2006.

The record shows the Veteran sought treatment for PTSD in March 
2006.  He underwent a VA examination on August 4, 2006.  He 
reported depression since service.  He stated that he had some 
suicidal thoughts about two months earlier, but denied any 
history of suicidal attempts.  He denied any suicidal thoughts at 
the time of examination.  He stated that he did not have much of 
a relationship with family members.  He reported that he did not 
have many friends and had few leisure activities other than 
riding his motorcycle.  He stated that he was a loner and did not 
have much of a relationship with anybody.  He was divorced five 
times and complained that his Vietnam experience affected his 
marriages.  He reported taking care of personal hygiene and 
activities of daily living.  At that time, he was working full-
time as a police officer.  He slept only two to three hours per 
day.

Upon mental status examination, there was no evidence of 
impairment of thought process or communication.  There was no 
evidence of any delusions, and the Veteran denied any 
hallucinations.  The Veteran had good eye contact and his 
behavior was appropriate.  He did not have any suicidal or 
homicidal thoughts.  He was taking care of his personal hygiene 
very well, as well as basic activities of daily living.  He was 
oriented to person, place and time.  His memories to both short 
and long-term were intact.  There was no history of any obsessive 
or ritualistic behaviors.  His speech was relevant and coherent.  
There was no history of panic attacks.  He complained of feeling 
depressed since service, only sleeping two to three hours per day 
and feeling tired throughout the day, and losing his temper at 
times.  The examiner diagnosed chronic PTSD.  The GAF score was 
90, which was the highest in the last year.

The examiner found that the Veteran's Vietnam experience affected 
his marriages in that he was married and divorced five times.  He 
did not have many social or family relationships.  He complained 
of feeling depressed continuously since coming out of service but 
never sought any help.  He suffered from mild, chronic PTSD and 
was able to cope with the Vietnam experience very well.  He had 
been continuously employed in one job or another since he came of 
the service and had been working 60 hours per week.

An August 9, 2006 VA outpatient treatment report notes the 
Veteran had problems with sleeping averaging three hours a night.  
He was working full-time as a police officer and had been married 
five times.  He had one adult child with no relationship, and he 
was socially isolated.  Testing indicated that he suffered from 
depression and combat-related PTSD.  His GAF score was 65.

A letter from the Veteran's employer, the Chief of Police, notes 
that on March 8, 2007, the Veteran submitted a letter of 
resignation, which was encouraged and accepted.  The Veteran had 
been counseled for his periods of anger, resentment, and 
conflicts with authority.  Shortly after the counseling session, 
he appeared to be extremely depressed and his duties as a police 
officer began to fall below the required standards set by the 
City of [redacted].  The Chief of Police again counseled the Veteran 
about his job performance.  The Veteran's letter of resignation 
was encouraged and accepted, as it seemed that the Veteran's 
career in law enforcement had ended due to the above-mentioned 
instabilities.

The Veteran underwent another VA examination in May 2007.  He 
reported sleep impairment, checking things at night constantly, 
and fleeting thoughts of suicide every now and then.  He stated 
that he had no problem with maintaining hygiene and activities of 
daily living.  He reported some memory loss including trouble 
remember names.  He denied panic attacks.  He reported feeling 
sad most of the time and a history of playing Russian roulette on 
several occasions, last time in 1985; he denied any recent 
attempts.  He denied missing a day of work until March 2007 when 
he got the shingles and quit working on April 15, 2007.  He 
avoids crowds and indicated he came back from Vietnam a different 
person and that he had "little demons that talk to me."  

Upon mental status examination, the Veteran had a serious mood 
and affect but became more comfortable as the session continued.  
He had appropriate social knowledge and aptitude and an ability 
to think abstractly.  There was no evidence of impairment in 
thought process or communication.  Thinking and communications 
were clear and goal directed.  He did not endorse hallucinations 
or delusions at the time of examination except to say that at one 
point he got very involved in Eastern religion and had some 
"occult visitations," which were very frightening.   He had 
fleeting thoughts of suicide.  Eye contact, interaction and 
behavior were all appropriate.  There was no evidence of 
prominent memory loss or impaired impulse control.  In terms of 
obsessive or ritualistic behavior, the Veteran stated that he had 
a habit of checking his doors every time there was a noise or 
anything unusual; he stated that he did this on a 24-hour basis, 
at least 10 to 15 times per day. The examiner continued the 
diagnosis of PTSD.  The examiner noted that the PTSD signs and 
symptoms were transient or mild and there was decreased work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress.  His social functioning has not 
been well.  The GAF score was 55.

The medical evidence reflects that, prior to September 20, 2007, 
the Veteran had restricted affect, occasional depressed mood, 
suicidal ideation, sleep impairment, some memory loss, 
ritualistic behavior, and impaired social functioning in that he 
was divorced five times and did not have close relationships with 
family or friends.  The evidence also shows that on March 8, 
2007, the Veteran resigned from his job as a police officer and 
reportedly stopped working on April 15, 2007, due to his symptoms 
of anger, resentment, conflicts with authority, and depression.  
Thus, the record shows the Veteran met many of the criteria for a 
70 percent rating for PTSD during this time frame, including 
occupational and social impairment with deficiencies in most 
areas such as work, family relationships, or mood due to such 
symptoms as suicidal ideation, obsessional rituals that interfere 
with routine activities, depression, irritability, and difficulty 
adapting to stressful circumstances.  Although his GAF score of 
55 indicates more moderate symptoms, overall the severity of his 
symptoms more closely approximates the criteria for a 70 percent 
rating for PTSD, effective March 8, 2007, the date the Veteran 
resigned from his job.  While PTSD is a chronic condition, the 
date the Veteran stopped working can be used a marker for when 
the Veteran's PTSD symptoms significantly increased in severity.  
This is the effective date that entitlement arose for an 
increased rating of 70 percent for PTSD.  See 38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A rating higher than 70 percent is not warranted.  The record 
shows total occupational impairment and significant social 
impairment.  The Veteran also indicated that demons spoke to him 
after her returned from Vietnam and that he had some 
hallucinations associated with his experiences with religion.  
However, these reports of demons and religious visions were 
intermittent, at best; and there were no delusions or 
hallucinations shown on objective examination.  Thus, these 
symptoms do not more closely approximate the criteria for 
persistent delusions or hallucinations under Diagnostic Code 
9411.  Moreover, none of the other criteria for the next higher 
100 percent rating for PTSD are met.  Thus, while the Veteran's 
PTSD symptoms are considered significant, effective March 8, 
2007, they are not so severe as to warrant a 100 percent 
schedular rating under Diagnostic Code 9411.

Prior to this, the Veteran reported sleep impairment, suicidal 
ideation, and depression, and of course had the history of five 
divorces and social isolation, but was still functioning on his 
job working 60 hours per week, and had GAF scores ranging from 65 
to 90, which represents more mild symptoms.  The Veteran 
complained that these two divergent GAF scores were provided 
within days of each other; and it is true that they vary 
significantly for such a short period of time.  However, both 
scores are within the mild range for psychiatric symptoms and do 
not support a rating higher than 30 percent.  The August 2006 VA 
examiner noted that there was no evidence of impairment of 
thought process or communication.  Additionally, his memories to 
both short and long-term were intact, speech was relevant and 
coherent, and there was no history of panic attacks.  Thus, prior 
to March 8, 2007, the examination reports did not show that many 
of the symptoms of the Veteran's PTSD met or more nearly 
approximated the criteria for a 50 percent schedular rating.  
 
As the Veteran only started seeking therapeutic help in March 
2006, there is no medical evidence within one year of the claim 
that the Veteran's PTSD warranted a higher rating.  See 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).
 
From September 20, 2007

VA outpatient treatment records dated on September 20, 2007 
reflect that the Veteran reported panic attacks at least three 
times per week, along with isolative behavior.  He reported that 
he was aware that there was no logic to his thinking.  He stated 
that he had thought of killing himself with some frequency and 
had put a loaded gun in his mouth more than once.  He was very 
angry and experienced rage attacks and put himself in positions 
of risk, like driving his motorcycle at a high rate of speed.  He 
reported that he avoided group settings, due to anger and fear of 
losing control.  His GAF score was 45.

An October 2009 VA outpatient treatment report shows anxiety 
symptoms, sleep difficulties, and avoidance behaviors.  He had no 
current suicidal or homicidal ideations, though this was a 
chronic aspect he had dealt with in the past.  On mental status 
evaluation, his appearance was calm and cooperative with good 
hygiene.  His speech was within normal limits.  His mood was 
anxious.  His affect was congruent and appropriate to setting.  
His thoughts were logical and goal-directed; there were no 
suicidal or homicidal ideations; and insight and judgment was 
good.  His cognitive abilities were intact.  He was considered a 
low risk at that time.  The GAF score was 50.

After considering the totality of the evidence in this case, it 
is clear that, during the time period encompassing September 20, 
2007, the Veteran suffers significant PTSD impairment, and the 
Veteran has already been assigned a 70 percent rating inclusive 
of that time frame in recognition of such impairment.  However, 
the regulatory criteria for a 100 percent rating have not been 
met. 

Although VA outpatient treatment records reflect continued 
significant occupational and social impairment and his subjective 
assertion that his thought-process was illogical, the outpatient 
treatment records do not reflect persistent delusions or 
hallucinations, intermittent inability to perform activities of 
daily living, disorientation, or memory loss for the names of his 
close relatives, his own occupation, or his own name.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  The Veteran has significant occupational and social 
impairment as a result of his PTSD, which is the type of 
impairment addressed by the rating schedule for PTSD.  The 
Veteran has not been hospitalized for his PTSD.  The effect of 
his PTSD on his ability to hold employment appears to be 
contemplated by the currently assigned disability ratings.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The level of impairment associated with the Veteran's PTSD has 
changed significantly over the course of the appeal; and staged 
ratings have been assigned to reflect this impairment.  As 
discussed above, during the course of this appeal, his PTSD has 
never been worse than what is warranted for the ratings assigned.  
Therefore, any additional application of staged ratings (i.e., 
different percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating higher than 30 percent is not warranted for PTSD prior 
to March 8, 2007; a 70 percent rating for PTSD is assigned, 
effective date of March 8, 2007.  To the extent that any further 
increase is denied, the preponderance of the evidence is against 
the claim; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

TDIU

Criteria & Analysis

The Veteran is seeking an effective date prior to September 20, 
2007, for a grant of TDIU.  Specifically, he wants the effective 
date of his TDIU to be the date he retired as a police officer on 
March 8, 2007.

The effective date rules for increased compensation claims apply 
to TDIU claims.  Hurd v. West, 13 Vet. App. 449, 451 (2000); see 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially-gainful 
occupation as a result of service- connected disability, provided 
that, if there is only one such disability, it shall be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  A TDIU rating may 
also be assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in section 
4.16(a).

To meet the requirement of "one 60 percent disability" or "one 
40 percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) disabilities 
resulting from one common etiology; (3) disabilities affecting a 
single body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  In 
addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.

As discussed above, the Veteran was assigned a 70 percent rating 
for PTSD, effective March 8, 2007.  Thus, he met the percentage 
requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a) at that 
time.  He also was shown to be unable to follow a substantially 
gainful occupation at that time, as he resigned from his job as a 
police officer on March 8, 2007, due to his symptoms of PTSD 
including periods of anger, resentment, conflicts with authority, 
and depression.  Thus, the effective date for a TDIU is March 8, 
2007.  As this is the date the Veteran indicated that he wanted 
on his hearing, his appeal is considered satisfied with respect 
to this claim.


DEA

Criteria & Analysis

The Veteran contends that he should have an effective date 
earlier than September 20, 2007, for eligibility for DEA under 38 
U.S.C. Chapter 35.

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 U.S.C.A. 
§ 3501 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.807, 21.3021 
(2009).  There are other avenues through which basic eligibility 
may be granted; however, they involve factors not applicable 
here, e.g., the death of the veteran or if the veteran is 
currently on active duty.  Id.

After reviewing the record, the Board finds that the Veteran met 
the criteria for a permanent and total disability rating for 
compensation purposes on March 8, 2007, the effective date of his 
TDIU.  To this extent, the claim for an earlier effective date 
for eligibility for DEA is granted.  Since eligibility for DEA 
under 38 U.S.C. Chapter 35 is predicated on a finding of 
permanent total disability in this case, the effective date of 
such eligibility cannot precede March 8, 2007.  The law is 
dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an increased initial rating higher than 30 percent 
for PTSD, effective prior to March 8, 2007, is denied.  

Entitlement to an increased initial rating of 70 percent, but no 
higher, for PTSD, effective March 8, 2007, is granted, subject to 
the rules and payment of monetary benefits.

Entitlement to an effective date of March 8, 2007, but no 
earlier, for the assignment of a 70 percent rating for PTSD is 
granted, subject to the rules and payment of monetary benefits.

Entitlement to an effective date of March 8, 2007, but no 
earlier, for the assignment of a TDIU is granted, subject to the 
rules and payment of monetary benefits.

Entitlement to an effective date of March 8, 2007, but no 
earlier, for eligibility for DEA, pursuant to Chapter 35 of Title 
38, United States Code is granted, subject to the rules and 
payment of monetary benefits.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


